DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data storage element” (par. 17 of applicant’s specification filed 9/6/2021 describes as any sort of memory) and “control module” (par. 17 of applicant’s specification filed 9/6/2021 describes as hardware, circuitry, processing logic, such as general purpose processor or microcontroller) in claim 10, and incorporated by reference into claims 11-17, and “a display element” (par. 15 of applicant’s specification filed 9/6/2021 describes as any type of light source, such as LED) in claim 11, and incorporated by reference into claims 12-16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “obtaining adjustments for achieving a desired behavior for the display characteristic at different states of a display command input from the common command bus” for which there is no clear meaning, either in the claims or the specification as to the “desired behavior.”  The claim appears to use a subjective determination as to the adjustments based on a user, without providing a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the claim is rendered indefinite as one of ordinary skill in the art cannot reasonably apprise the scope of the obtained adjustments for the display characteristics.  
Claims 2-9 depend from claim 1 and incorporate the same indefinite language as recited in claim 1.  
Claim 2 further recites “automatically adjusting operation of the display driver to achieve the desired behavior for the display characteristic at the subsequent state of the display command input based on a subset of the calibration information associated with the subsequent state of the display command input.”  Although the claim recites the adjustment is based on calibration 
Claim 3 depends from claim 2 and therefore incorporates the same indefinite language as recited in claim 2.   
Regarding claim 18, the claim recites “obtaining adjustments for achieving a desired behavior for the display characteristic at different states of a display command input from the common command bus” for which there is no clear meaning, either in the claims or the specification as to the “desired behavior.”  The claim appears to use a subjective determination as to the adjustments based on a user, without providing a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the claim is rendered indefinite as one of ordinary skill in the art cannot reasonably apprise the scope of the obtained adjustments for the display characteristics.  
Claims 19-20 depend from claim 18 and incorporate the same indefinite language as recited in claim 18.  
Claim 19 further recites “automatically adjusting operation of the display driver to achieve the desired behavior for the display characteristic at the subsequent state of the display command input based on a subset of the calibration information associated with the subsequent state of the display command input.”  Although the claim recites the adjustment is based on calibration information, the claim does not further provide guidance as to determine any standard for ascertaining the requisite degree of the adjustment to meet the requirement of achieving the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckel et al. (US 2013/0249404 A1)
Regarding claim 10, Eckel discloses: 
A line-replaceable unit (LRU) suitable for use in a vehicle, the LRU comprising: (Figs. 1-4 of Eckel: module 10, PCB 14; Par. 3: LED component that is usable in a vehicle, such as aircraft; Par. 26: Lighting LRUs 10)
a display driver to be coupled to a display command bus; (Fig. 9 and Par. 37 of Eckel: elements 30 including LED driver 46; Fig. 10 and Par. 72: RS-485 serial bus and token line)
a data storage element to maintain calibration information for the display driver; (Fig. 9 and Par. 30 of Eckel: element 30 including memory 42; Par. 34: memory space for calibration data for particular Lighting LRU) and
a control module coupled to the display driver and the data storage element (Fig. 9 and Par. 30 of Eckel: element 30 containing microcontroller 42, with operational program 49) to identify a current state of an input command signal from the display command bus, (Par. 80: communication from CMS may be handled on ILDC via RS-485 transceiver to integrated UART on microcontroller, where message handling routine processes command messages from the CMS while maintaining all state control for a received message) identify an adjustment for the display driver based on the calibration information using the current state of the input command signal, (Paras. 79-80: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information, where once message is successfully parsed, necessary data passed to dedicated functions to perform actions required by the command) and automatically operate the display driver in accordance with the adjustment. (Par. 80: individual routines can determine, based on the received data, whether a response is required and will then prepare one accordingly to be returned within a specified time frame)
Regarding claim 11, Eckel further discloses: 
A display element coupled to the display driver, wherein the display driver translates the input command signal into a corresponding command provided to the display element (Figs. 1-3 and Par. 21 of Eckel: LEDs 40; Par. 26: LEDs and ILDC board 30 mounted within single aluminum extrusion; Fig. 9 and Par. 30: ILDC 30 including logic, LED driver 46, and LED modules 40; Par. 35: values from memory are processed via algorithms to calculate LED pulse width)

Regarding claim 12, Eckel further discloses: 
Wherein the display command bus comprises a dimming command bus (Par. 96 of Eckel: CMS can transmit the scene information to the lighting LRU 10 over an RS-485 communication bus, where each lighting LRU 10 can use the scene information as inputs to their dimming algorithm to create smooth and controlled output as required)
Regarding claim 13, Eckel further discloses: 
Wherein the adjustment adjusts or alters an aspect of the command provided to the display element relative to the input command signal (Par. 97 of Eckel: Actual dimming may be performed using pulse width modulation, where duty cycle is a function of required light intensity level, calibration derived compensation values, temperature and accumulated running hours and when changing from one light level to another, a logarithmic intensity curve can be applied to provide a visually smooth transition)
Regarding claim 14, Eckel further discloses: 
Wherein the display command bus comprises a dimming command bus (Par. 96 of Eckel: CMS can transmit the scene information to the lighting LRU 10 over an RS-485 communication bus, where each lighting LRU 10 can use the scene information as inputs to their dimming algorithm to create smooth and controlled output as required)
Regarding claim 15, Eckel further discloses: 
Wherein the control module (Fig. 9 and Par. 30 of Eckel: element 30 containing microcontroller 42, with operational program 49; Par. 34: microcontroller is essentially the brain used to run all the functions of the IPSC board and other I/O functions) is configurable to: obtain adjustments to the display driver for achieving a desired behavior for a display characteristic of the display element at different states of the input command signal from the display command bus, (Par. 34 of Eckel: CPU block 42 may comprise a precision oscillator, a low dropout regulator and a microcontroller that has the necessary memory/code space for a boot sector, operational firmware, configuration data (such as address and zone), and calibration data unique to a particular Lighting LRU, such as color points, LRU type and board length; Fig. 9 and Par. 37: elements 30 including LED driver 46) resulting in a plurality of data points maintaining associations between a respective adjustment and a respective state for the input command signal; (Par. 84 of Eckel: In the lighting system design, each washlight can be configured to display a defined set of color points, each of which is defined as a flux value and a set of target color coordinate, where for a wash light to emit light that complies with a specified color point, the color mixing, temperature and aging characteristics of the LEDs may be used to calculate the required PWM that will drive the LEDs)
Determine the calibration information for the display driver for a range of the input command signal based on the relationships between the adjustments and the different states for the input command signal using the plurality of data points; (Paras. 79-80 of Eckel: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information, where once message is successfully parsed, necessary data passed to dedicated functions to perform actions required by the command; Par. 96: when a scene is invoked, the CMS can transmit the scene information to the lighting LRU 10 over an RS-485 communication bus, where each lighting LRU 10 can use the scene information as inputs to their dimming algorithm to create smooth and controlled output as required) and
Store the calibration information in the data storage element (Fig. 9 and Par. 30 of Eckel: element 30 including memory 42; Par. 34: memory space for calibration data for particular Lighting LRU; Par. 76: the memory on the microcontroller 42 to support the software and embedded firmware may be segmented into several distinct areas: operational program, configuration data and calibration data)
Regarding claim 16, Eckel further discloses: 
Wherein the display command bus comprises a dimming command bus (Par. 96 of Eckel: CMS can transmit the scene information to the lighting LRU 10 over an RS-485 communication bus, where each lighting LRU 10 can use the scene information as inputs to their dimming algorithm to create smooth and controlled output as required)
Regarding claim 17, Eckel further discloses: 
Wherein the display command bus comprises a dimming command bus (Par. 96 of Eckel: CMS can transmit the scene information to the lighting LRU 10 over an RS-485 communication bus, where each lighting LRU 10 can use the scene information as inputs to their dimming algorithm to create smooth and controlled output as required)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 3, 6, 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2013/0249404 A1) in view of Tatavoosian et al. (US 2013/0049608 A1). 
Regarding claim 1, Eckel discloses: 
A method of harmonizing a display characteristic of a line-replaceable unit (LRU) onboard a vehicle with other components onboard the vehicle coupled to a common command bus, (Figs. 1-4 of Eckel: module 10, PCB 14; Par. 3: LED component that is usable in a vehicle, such as aircraft; Par. 26: Lighting LRUs 10; Par. 96: RS-485 communication bus) the LRU comprising a display element and a display driver coupled between the common command bus and the display element, (Figs. 1-3 and Par. 21 of Eckel: LEDs 40; Par. 26: LEDs and ILDC board 30 mounted within single aluminum extrusion; Fig. 9 and Par. 37: elements 30 including LED driver 46; Fig. 10 and Par. 72: RS-485 serial bus and token line) the method comprising:
Obtaining adjustments for achieving a desired behavior for the display characteristic at different states of a display command input from the common command bus, (Paras. 79-80: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information, where once message is successfully parsed, necessary data passed to dedicated functions to perform actions required by the command; Par. 96: CMS can transmit the scene information to the lighting LRU 10 over an RS-485 communication bus, where each lighting LRU 10 can use the scene information as inputs to their dimming algorithm to create smooth and controlled output as required) 

Maintaining the calibration information in a data storage element of the LRU coupled to a control module of the LRU (Fig. 9 and Par. 30 of Eckel: element 30 including memory 42; Par. 34: memory space for calibration data for particular Lighting LRU; Par. 76: the memory on the microcontroller 42 to support the software and embedded firmware may be segmented into several distinct areas: operational program, configuration data and calibration data); and
Automatically adjusting, by the control module, operation of the display driver of the LRU based on a subsequent state of the display command input to the LRU in accordance with the calibration information maintained in the data storage element (Paras. 79-80 of Eckel: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information, where once message is successfully parsed, necessary data passed to dedicated functions to perform actions required by the command, and individual routines can determine, based on the received data, whether a response is required and will then prepare one accordingly to be returned within a specified time frame)
Tatavoosian discloses: 
resulting in a plurality of data points maintaining associations between a respective adjustment and a respective state for the display command input; (Par. 25 of Tatavoosian: ambient lighting reference may be input by a user or determined by system 10 based on actual level of ambient light detected by an ambient light sensor, where cross-correlation functions 26 associate dimming reference settings with individual CPA zones and assigns lighting parameters (dimming scheme and color) for each CPA zone, as well as for individual CPAs within each zone – Figs. 3A and 3B illustrate dimming curves, which includes data points having associations between adjustment and state)
Determining calibration information for a range of the display command input based on relationships between the respective adjustments and the respective states for the display command input using the plurality of data points; (Par. 23 of Tatavoosian: dimming curve as a relationship between the position of a manual dimming control reference and the brightness of the control panel assemblies (CPA) – Figs. 3A and 3B; Paras. 25-26: The lighting parameters from the cross-correlation functions are input to digital controller 34, which can adjust the brightness and color of each CPA and/or each CPA zone according to the parameters, and digital controller 34 may include separate DSP-based digital chromaticity pulse-width modulation (PWM) for each CPA zone (shown at blocks 40), and for each individual CPA (blocks 42)
Both Eckel and Tatavoosian are directed to methods and systems for regulating the control of lighting units.  It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the vehicle-based LRU lighting control provided by Eckel, by using the curve-based lighting control provided by Tatavoosian, using known electronic interfacing and programming techniques.  The modification results in improved vehicle-based lighting by better accommodating preferences of 
Regarding claim 2, Eckel modified by Tatavoosian further discloses: 
Wherein automatically adjusting operations comprises automatically adjusting operation of the display driver to achieve the desired behavior for the display characteristic at the subsequent state of the display command input based on a subset of the calibration information associated with the subsequent state of the display command input (Paras. 79-80 of Eckel: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information, where once message is successfully parsed, necessary data passed to dedicated functions to perform actions required by the command, and individual routines can determine, based on the received data, whether a response is required and will then prepare one accordingly to be returned within a specified time frame)
Regarding claim 3, Eckel modified by Tatavoosian further discloses:
Wherein the display characteristic comprises at least one of a brightness, a luminance, and a spectral characteristic (Par. 83 of Eckel: Photometric and calibration algorithms and chambers described in the related patent applications may be used to verify that the wash light LRU 10 chromaticity and flux characteristics are met)
Regarding claim 6, Eckel modified by Tatavoosian further discloses:  
Wherein the display command bus comprises a dimming command bus (Par. 96 of Eckel: CMS can transmit the scene information to the lighting LRU 10 over an RS-485 communication bus, where each lighting LRU 10 can use the scene information as inputs to their dimming algorithm to create smooth and controlled output as required)
Regarding claim 7, examiner notes that the claim appears to be directed to intended use or purpose, as the limitation does not provide a structural difference that would distinguish the claimed invention from other lighting techniques provided by the prior.  Instead, the claim merely states that the display may be used in a night environment where night vision operation occurs, without any further requirements that limit the claim.  As such, the claim recites an intended purpose that does not have patentable weight.  However, Eckel modified by Tatavoosian further discloses:
Wherein the calibration information harmonizes the display characteristic of the LRU onboard the vehicle with the other components for purposes of night vision operation (Par. 106 of Eckel: providing in cabin colors that replicate sunrise, sunset, daylight and night sky – See Figs. 12B and Table 4; Also Par. 83: calibration process takes core LED measurements correlated to operating temperature and provides specific drive parameters to lighting elements resulting in repeatable light output from wash light to wash light)
Alternatively, Tatavoosian further discloses: 
Wherein the calibration information harmonizes the display characteristic of the LRU onboard the vehicle with the other components for purposes of night vision operation (Par. 22 of Tatavoosian: system having night mode; Par. 25: assigns lighting parameters (dimming scheme and color) for each CPA zone, as well as for individual CPAs within each zone)
Both Eckel and Tatavoosian are directed to methods and systems for regulating the control of lighting units.  It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the vehicle-based LRU lighting control provided by Eckel, by using the curve-based lighting control provided by Tatavoosian, using known electronic interfacing and programming techniques.  The 
Regarding claim 18, Eckel discloses: 
A method of harmonizing a display characteristic of a component onboard a vehicle with other components onboard the vehicle coupled to a common command bus, (Figs. 1-4 of Eckel: module 10, PCB 14; Par. 3: LED component that is usable in a vehicle, such as aircraft; Par. 26: LEDs and ILDC board 30 mounted within single aluminum extrusion; Fig. 9 and Par. 37: elements 30 including LED driver 46; Fig. 10 and Par. 72: RS-485 serial bus and token line; Par. 96: RS-485 communication bus; Figs. 1-3 and Par. 21: LEDs 40;) the method comprising:
Obtaining adjustments for achieving a desired behavior for the display characteristic at different states of a display command input from the common command bus, (Paras. 79-80: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information, where once message is successfully parsed, necessary data passed to dedicated functions to perform actions required by the command; Par. 96: CMS can transmit the scene information to the lighting LRU 10 over an RS-485 communication bus, where each lighting LRU 10 can use the scene information as inputs to their dimming algorithm to create smooth and controlled output as required) resulting in a plurality of data points (Figs. 12A-12C and Par. 18 of Eckel showing spread of color points of LED modules)

Maintaining the calibration information in a data storage element (Fig. 9 and Par. 30 of Eckel: element 30 including memory 42; Par. 34: memory space for calibration data for particular Lighting LRU; Par. 76: the memory on the microcontroller 42 to support the software and embedded firmware may be segmented into several distinct areas: operational program, configuration data and calibration data); and
Automatically adjusting operation of the display driver of the LRU based on a subsequent state of the display command input to the component in accordance with the calibration information (Paras. 79-80 of Eckel: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information, where once message is successfully parsed, necessary data passed to dedicated functions to perform actions required by the command, and individual routines can determine, based on the received data, whether a response is required and will then prepare one accordingly to be returned within a specified time frame)
Tatavoosian discloses: 
resulting in a plurality of data points maintaining associations between a respective adjustment and a respective state for the display command input; (Par. 25 of Tatavoosian: ambient lighting reference may be input by a user or determined by system 10 based on actual level of ambient light detected by an ambient light sensor, where cross-correlation functions 26 associate dimming reference settings with individual CPA zones and assigns lighting parameters (dimming scheme and color) for each CPA zone, as well as for individual CPAs within each zone – Figs. 3A and 3B illustrate dimming curves, which includes data points having associations between adjustment and state)
Determining calibration information for a range of the display command input based on relationships between the respective adjustments and the respective states for the display command input using the plurality of data points; (Par. 23 of Tatavoosian: dimming curve as a relationship between the position of a manual dimming control reference and the brightness of the control panel assemblies (CPA) – Figs. 3A and 3B; Paras. 25-26: The lighting parameters from the cross-correlation functions are input to digital controller 34, which can adjust the brightness and color of each CPA and/or each CPA zone according to the parameters, and digital controller 34 may include separate DSP-based digital chromaticity pulse-width modulation (PWM) for each CPA zone (shown at blocks 40), and for each individual CPA (blocks 42)
Both Eckel and Tatavoosian are directed to methods and systems for regulating the control of lighting units.  It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the vehicle-based LRU lighting control provided by Eckel, by using the curve-based lighting control provided by Tatavoosian, using known electronic interfacing and programming techniques.  The modification results in improved vehicle-based lighting by better accommodating preferences of a user, while maintaining harmonization of lighting by better adjusting the lighting levels using a smoother balancing of regulating the lighting (see e.g. paras. 5 and 6 of Tatavoosian).  
Regarding claim 19, Eckel modified by Tatavoosian further discloses: 
The component comprising a display driver coupled to a display element (Figs. 1-3 and Par. 21 of Eckel: LEDs 40; Par. 26: LEDs and ILDC board 30 mounted within single aluminum extrusion; Fig. 9 and Par. 37: elements 30 including LED driver 46; Fig. 10 and Par. 72: RS-485 serial bus and token line)
Wherein automatically adjusting operations comprises automatically adjusting operation of the display driver to achieve the desired behavior for the display characteristic at the subsequent state of the display command input based on a subset of the calibration information associated with the subsequent state of the display command input (Paras. 79-80 of Eckel: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information, where once message is successfully parsed, necessary data passed to dedicated functions to perform actions required by the command, and individual routines can determine, based on the received data, whether a response is required and will then prepare one accordingly to be returned within a specified time frame)
Regarding claim 20, Eckel modified by Tatavoosian further discloses: 
The component is a line-replacement unit (LRU) (Figs. 1-4 of Eckel: module 10, PCB 14; Par. 3: LED component that is usable in a vehicle, such as aircraft; Par. 26: Lighting LRUs 10)
The vehicle is an aircraft; (Par. 3 of Eckel: LED component that is usable in a vehicle, such as aircraft) and
The common command bus comprises a dimming command bus (Par. 96 of Eckel: CMS can transmit the scene information to the lighting LRU 10 over an RS-485 communication bus, where each lighting LRU 10 can use the scene information as inputs to their dimming algorithm to create smooth and controlled output as required)

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2013/0249404 A1) in view of Tatavoosian et al. (US 2013/0049608 A1) and in further view of Li et al. (US Pat. 8,655,068 B1). 
Regarding claim 4, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 4, 
Wherein determining the calibration information comprises performing a curve fitting technique on the plurality of data points to obtain respective adjustments to the display driver for respective states of the display command input throughout the range of the display command input (Col. 9, lines 39-58 of Li: color creation, includes manual mode of operation acquiring inputs provided by user, pointing out location on color charts; Col. 10, lines 23-62: The polynomial fitting model uses a polynomial curve to fit the nonlinear data points, such as f2(x)=ax.sup.n+bx.sup.n-1+ . . . +cx+d, where the n&gt;=1, where the color correction unit estimates the parameters of the polynomial fitting model by comparing the two color charts and using, for example, a least squares method mathematically)
Eckel, Tatavoosian and Li are directed to methods and systems for regulating the control of light-based displays.  It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the vehicle-based LRU lighting control provided by Eckel, the curve-based lighting control provided by Tatavoosian, with the technique of curve fitting to data points as provided by Li, using known electronic interfacing and programming techniques.  The modification results in an 
Regarding claim 5, Eckel modified by Tatavoosian and Li further discloses: 
Automatically identifying the curve fitting technique based on the plurality of data points (Col. 10, lines 23-62 of Li: The polynomial fitting model uses a polynomial curve to fit the nonlinear data points)
Eckel, Tatavoosian and Li are directed to methods and systems for regulating the control of light-based displays.  It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the vehicle-based LRU lighting control provided by Eckel, the curve-based lighting control provided by Tatavoosian, with the technique of curve fitting to data points as provided by Li, using known electronic interfacing and programming techniques.  The modification results in an improved lighting system by better accommodating user preferences while ensuring a smoother lighting transition curve using a best fit curve model, for improved display feedback.  Furthermore, the modification applies a known mathematical technique of obtaining a best fit curve to data to a series of points to a system that utilizes a curve for adjusting displays ready for improvement to incorporating a best fit mathematical model to data and yielding predictable results of obtaining a best fit curve to lighting information based on data values.  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2013/0249404 A1) in view of Tatavoosian et al. (US 2013/0049608 A1) and in further view of Schroeder et al. (US 2016/0267722 A1).  
Regarding claim 8, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 8, Eckel further discloses: 
Calibration information for LRU onboard vehicle, wherein LRU automatically adjusts operation of display driver in accordance with the calibration information (Figs. 1-4 of Eckel: module 10, PCB 14; Par. 3: LED component that is usable in a vehicle, such as aircraft; Par. 26: Lighting LRUs 10; Par. 34: memory space for calibration data for particular Lighting LRU; Par. 76: the memory on the microcontroller 42 to support the software and embedded firmware may be segmented into several distinct areas: operational program, configuration data and calibration data; Paras. 79-80: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information)
a second control module of the second LRU automatically adjusts operation of a second display driver of the second LRU in accordance with the calibration information obtained from the LRU (Fig. 9 and Par. 37 of Eckel: elements 30 including LED driver 46; Par. 83: calibration process takes core LED measurements correlated to operating temperature and provides specific drive parameters to lighting elements resulting in repeatable light output from wash light to wash light; Also Fig. 9 and Par. 37: elements 30 including LED driver 46 – examiner also notes that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" (see MPEP 2144.04(VI)(B)) – i.e. a repetition of second LRU with display driver)
Alternatively, Tatavoosian further discloses: 
a second control module of the second LRU automatically adjusts operation of the second LRU in accordance with the calibration information obtained from the LRU (Par. 23: The cross-correlation functions reconcile the lighting parameters of the individual CPAs to optimize and harmonize lighting conditions among the plurality of illumination sources in operative communication with the several CPAs. CPAs may be grouped into zones based on their locations in the cockpit; Par. 25: assigns lighting parameters (dimming scheme and color) for each control panel assembly (CPA) zone, as well as for individual CPAs within each zone; Par. 28: correlation functions reconcile the lighting parameters of the individual CPAs to optimize and harmonize lighting conditions among the plurality of illumination sources in operative communication with the several CPAs, may be grouped into zones based on their locations in the cockpit, where local dimming controllers may also be provided that, when active, increase and decrease the brightness of a single CPA zone according to a single dimming curve)
Both Eckel and Tatavoosian are directed to methods and systems for regulating the control of lighting units.  It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the vehicle-based LRU lighting control provided by Eckel, by using the curve-based lighting control provided by Tatavoosian, using known electronic interfacing and programming techniques.  The modification results in improved vehicle-based lighting by better accommodating preferences of 
Schroeder discloses: 
Transmitting the calibration information to a second display device onboard another vehicle, (Par. 33 of Schroeder: calibration application provided at remote computing device, interfacing with user, and utilizing communication interface to communicate with vehicle electronic modules; Par. 34: calibration data provided from a remote computing device 201 over the network 104 may be further processed by the calibration application 213 at the vehicle 102) wherein a second control module of the second display device automatically adjusts operation of a second display driver of the second display device in accordance with the calibration information obtained from the display device (Par. 34 of Schroeder: calibration data provided from a remote computing device 201 over the network 104 may be further processed by the calibration application 213 at the vehicle 102, where a general calibration-related command sent to the vehicle 102 may be converted to a specific calibration-related command adapted particularly for a specific vehicle electronic module configuration of the vehicle 102; Par. 40: calibration corresponds to HMI screen, including dimming)
Eckel, Tatavoosian and Schroeder are directed to methods and systems for regulating the control of light-based displays.  It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the vehicle-based LRU lighting control provided by Eckel, the curve-based lighting control provided by Tatavoosian, with the technique for distributing calibration data between vehicles as provided by Schroeder, using known electronic interfacing and programming 
Regarding claim 9, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 9, Eckel further discloses: 
	Calibration information to a second data storage element of a second LRU, wherein a second control module of the second LRU automatically adjusts operation of a second display driver of the second LRU in accordance with the calibration information from the LRU (Figs. 1-4 of Eckel: module 10, PCB 14; Par. 3: LED component that is usable in a vehicle, such as aircraft; Par. 26: Lighting LRUs 10; Par. 34: memory space for calibration data for particular Lighting LRU; Fig. 9 and Par. 37 of Eckel: elements 30 including LED driver 46; Par. 83: calibration process takes core LED measurements correlated to operating temperature and provides specific drive parameters to lighting elements resulting in repeatable light output from wash light to wash light; Par. 76: the memory on the microcontroller 42 to support the software and embedded firmware may be segmented into several distinct areas: operational program, configuration data and calibration data; Paras. 79-80: LED PWM calibration values read by operational program 49 and program uses PWM values for selected states as a base and calculates actual PWM values depending on state information;  Also Fig. 9 and Par. 30 of Eckel: element 30 including memory 42; Par. 34: memory space for calibration data for particular Lighting LRU; Par. 76: the memory on the microcontroller 42 to support the software and embedded firmware may be segmented into several distinct areas: operational program, configuration data and calibration data – examiner also notes that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" (see MPEP 2144.04(VI)(B)) – i.e. a repetition of second LRU with display driver)
Alternatively, Tatavoosian further discloses: 
a second control module of the second LRU automatically adjusts operation of the second display driver of the second LRU in accordance with the calibration information obtained from the LRU (Par. 23: The cross-correlation functions reconcile the lighting parameters of the individual CPAs to optimize and harmonize lighting conditions among the plurality of illumination sources in operative communication with the several CPAs. CPAs may be grouped into zones based on their locations in the cockpit; Par. 25: assigns lighting parameters (dimming scheme and color) for each control panel assembly (CPA) zone, as well as for individual CPAs within each zone; Par. 28: correlation functions reconcile the lighting parameters of the individual CPAs to optimize and harmonize lighting conditions among the plurality of illumination sources in operative communication with the several CPAs, may be grouped into zones based on their locations in the cockpit, where local dimming controllers may also be provided that, when active, increase and decrease the brightness of a single CPA zone according to a single dimming curve)
Both Eckel and Tatavoosian are directed to methods and systems for regulating the control of lighting units.  It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the vehicle-based LRU lighting control provided by Eckel, by using the curve-based lighting control provided by Tatavoosian, using known electronic interfacing and programming techniques.  The 
Schroeder discloses: 
Transmitting the calibration information to a second display device onboard another vehicle, (Par. 33 of Schroeder: calibration application provided at remote computing device, interfacing with user, and utilizing communication interface to communicate with vehicle electronic modules; Par. 34: calibration data provided from a remote computing device 201 over the network 104 may be further processed by the calibration application 213 at the vehicle 102) wherein a second control module of the second display device automatically adjusts operation of a second display driver of the second display device in accordance with the calibration information obtained from the display device (Par. 34 of Schroeder: calibration data provided from a remote computing device 201 over the network 104 may be further processed by the calibration application 213 at the vehicle 102, where a general calibration-related command sent to the vehicle 102 may be converted to a specific calibration-related command adapted particularly for a specific vehicle electronic module configuration of the vehicle 102; Par. 40: calibration corresponds to HMI screen, including dimming)
Eckel, Tatavoosian and Schroeder are directed to methods and systems for regulating the control of light-based displays.  It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the vehicle-based LRU lighting control provided by Eckel, the curve-based lighting control provided by Tatavoosian, with the technique for distributing calibration data between Schroeder, using known electronic interfacing and programming techniques. The modification results in an improved vehicle-based system by providing an efficient and easily utilized system for setting up a system on a vehicle for use (see e.g. Par. 35 of Schroeder: an efficient, cost-effective and user-friendly way in which users can perform development and validation processes for electronic modules of the vehicle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lucas (US 6,590,560 B1) discloses LCD lighting system to drive backlight, with a night-vision device for adjusting gain, enhancing night-vision in a cockpit with multiple LCDs (see e.g. Abstract of Lucas). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616